Citation Nr: 1414275	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability rating for service-connected status post traumatic compression fracture of T12-L1 and spondylitic defect without spondylolisthesis at L5-S1 from September 1, 2010, including the question of whether a reduction was proper. 

2.  Entitlement to a disability rating in excess of 40 percent for service-connected status post traumatic compression fracture of T12-L1 and spondylitic defect without spondylolisthesis at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from May 2003 to April 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO reduced the Veteran's 40 percent rating for his thoracolumbar spine disability to 20 percent, effective September 1, 2010.  

In March 2012, the Veteran provided testimony at a videoconference hearing which was conducted by the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.

The matter of the reduction in the assigned disability rating for the Veteran's back disability does not necessarily include a claim for an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Throughout the appeal, however, the Veteran has asserted entitlement to an increased evaluation.  The Veteran's July 2010 notice of disagreement (NOD) (see VA Form 21-4138) to the reduction is sufficient to constitute a notice of disagreement to the October 2009 rating decision that denied a claim for increased rating.  The May 2011 statement of the case (SOC), while noting the issue as one for restoration, provided the applicable rating criteria for spinal disabilities, summarized the relevant evidence that included the Veteran's reported symptoms, VA outpatient treatment records, as well as a VA examination report, applied the schedular rating criteria to the findings, and, in making the finding that the criteria for a 40 percent rating was not warranted, implicitly found that the criteria for a rating higher than 40 percent had not been met.  The Veteran's timely substantive appeal in June 2011 was sufficient to place the issue of increased rating on appeal.

The issue of entitlement to a disability rating in excess of 40 percent for service-connected status post traumatic compression fracture of T12-L1 and spondylitic defect without spondylolisthesis at L5-S1 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The March 2010 VA fee-basis examination, upon which findings the decision to reduce the disability rating for the thoracolumbar spine disability was made, was inadequate.

2.  At the time of the reduction, the evidence did not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work sufficient to warrant the reduction of the 40 percent rating to a 20 percent rating. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, reduction of the disability rating for the lumbar spine was improper, and the criteria for restoration of a 40 percent rating for the service-connected status post traumatic compression fracture of T12-L1 and spondylitic defect without spondylolisthesis at L5-S1 from September 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 4.71a, Diagnostic Code 5235 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e).  VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation.  In view of the Board's favorable decision on the issue of restoration of the 40 percent rating, further assistance is unnecessary to aid the Veteran in substantiating the claim.  

Reduction/Restoration

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer, 2 Vet. App. at 280.

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  Under 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter.

Additional requirements are set forth in 38 C.F.R. § 3.344, but these other provisions only apply to ratings that have continued for long periods at the same level (meaning 5 years or more).  This is not the situation here since the 40 percent rating for the Veteran's thoracolumbar spine disability was assigned as of April 27, 2007, and only continued until September 1, 2010, so for less than the required 5 years.  Hence, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not mandated. 

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

In determining whether a reduction was proper, the Board must focus on evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer, 2 Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  The evidence of record must demonstrate improvement in the level of disability and that such improvement will likely continue.  A reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

In a February 2008 rating decision, service connection was granted and an initial 40 percent rating assigned for L5 spondylolysis with compression of T12-L1, effective from April 27, 2007.  In June 2009, the Veteran submitted a claim for increase.  In an October 2009 rating decision, the RO denied the claim and continued the 40 percent disability rating.  This continued rating was based primarily on the results of a July 2009 VA examination report which shows that the Veteran "essentially" refused to participate in range of motion testing because of complaints of "extreme pain on motion of all lumbar spine segmental mobility."  He flexed to approximately 40 degrees and refused to go further.  He stood slightly flexed at approximately 10 degrees.  Straight leg raising testing was negative.  Lumbar spine segment mobility testing yielded a finding by the examiner of extreme pain.  The Veteran denied fatigue, weakness, lack of endurance or incoordination.

In March 2010, the Veteran underwent a routine future examination to determine the current level of severity of his service-connected thoracolumbar spine disability.  The fee-basis examination was conducted in March 2010; the claims folder was not provided to the examiner.  The Veteran walked with a cane and had an abnormal gait, limping on the right.  The examiner also noted antalgic posture, leaning right.  The examiner measure range of motion from zero to 40 degrees of forward flexion; from zero to 10 degrees of extension; from zero to 15 degrees of left lateral flexion;  from zero to 20 degrees of right lateral flexion; zero to 20 degrees of left lateral rotation; and from zero to 25 degrees of right lateral rotation.  The examiner added that pain, fatigue, weakness, and lack of endurance were exhibited on motion testing; incoordination was not.  Straight leg testing was positive.  

Based on the results of the March 2010 VA fee-basis examination, particularly the finding of forward flexion to 40 degrees, the RO proposed to reduce the disability rating from 40 to 20 percent in a March 2010 rating decision.  In the June 2010 rating action on appeal, the RO implemented the reduction to 20 percent, effective September 1, 2010.

The 40 percent rating for the Veteran's back disability had been in effect for less than five years when the RO proposed to reduce it.  It was therefore permissible under 38 C.F.R. § 3.344(c) to reduce the rating if reexaminations showed improvement.  The Board finds, however, that improvement was not shown by a preponderance of the evidence and the reduction of the rating was not warranted.  The Board therefore grants restoration of the 40 percent rating from the date of reduction. 

The March 2010 VA fee-basis examination was inadequate for the purpose of a rating reduction.  It is apparent from the examination report that the examiner did not review the claims file.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Significant to the holding in Tucker was that determinations as to whether the evidence reflects an actual change in disability rather than a temporary fluctuation in symptoms, and whether an improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, are in part medical determinations which require an examination that is informed by a review of the Veteran's medical history.  The Board notes that a rating reduction is contrasted from an ordinary rating decision.  The regulations specifically provide that a reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.  

The March 2010 examiner made no reference to the findings of the July 2009 VA examination, during which the Veteran "essentially" refused to perform range of motion testing because of "extreme pain."  The fact that the Veteran appears to have performed range of motion testing as part of the March 2010 examination seems significant and may have indicated improvement, but without the March 2010 examiner's consideration of the prior examination, that is unknown.  Further, the March 2010 examiner specifically noted that the presence of pain after range of motion testing, but did not include any consideration of the impairment of function due to pain.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202(1995).  Therefore, the range of motion testing reported may not give an accurate picture of the Veteran's disability.  

Further, a review of the evidence does not reveal that an improvement in the disability had actually occurred at the time of the reduction.  At the July 2009 examination, straight leg raising testing was negative; in March 2010 they were positive.  Further, in July 2009 the Veteran denied fatigue, weakness, lack of endurance or incoordination, in March 2010 the examiner reported findings of fatigue, weakness, and lack of endurance.  While the March 2010 examiner reported that the Veteran did have flare-ups and listed the frequency/duration/associated factors, the examiner did not comment on whether the Veteran was experiencing a flare up at the time of the examination.  In any event, this notation concerning flare-ups clearly indicates that the disability is not static in nature, and undermines the determination that an actual improvement in the disability was demonstrated.  

In May 2010, the Veteran submitted a lay statement from his mother in response to the proposal to reduce his rating from 40 to 20 percent.  She reported that he had unbearable back pain in the morning, and that it took him at least one half hour to begin to prepare for work.  The Veteran was also noted to have many restless nights due to back pain and stiffness.  The statements of the Veteran's mother are competent.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As improvement was not shown by a preponderance of the evidence, the reduction of the rating was not warranted.  The Board therefore grants restoration of the 40 percent rating from the date of reduction.

ORDER

Restoration of a 40 percent disability rating for the service-connected status post traumatic compression fracture of T12-L1 and spondylitic defect without spondylolisthesis at L5-S1 from September 1, 2010, is granted.


REMAND

Further development regarding a disability rating in excess of 40 percent for the status post traumatic compression fracture of T12-L1 and spondylitic defect without spondylolisthesis at L5-S1 is necessary prior to final appellate review.  VA treatment records and current findings must be obtained. 

The most recent pertinent examination on file is dated in March 2010.  While the Veteran denied bladder and bowel dysfunction at that examination, an April 2010 VA primary care note shows that the Veteran reported being unable to urinate while standing.  A March 2011 VA outpatient treatment record shows that a trial of TENS use was planned.  Additionally, at his March 2012 hearing, the Veteran testified that his back had become worse since he was last examined.  A new VA examination is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The most recent VA outpatient treatment record is dated in March 2011.  At his hearing the Veteran informed the undersigned that all his medical treatment was afforded him by VA Middletown clinic.  On remand, VA treatment records dated subsequent to March 2011 should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate with the claims file all VA treatment records from the VA clinic in Middletown dating from March 2011 to the present.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the current level of severity of his back disability, to include any manifestations thereof, such as neurological impairment.  All tests deemed necessary must be performed.  The claims file and all pertinent records must be made available to the examiner for review.  

Based on examination findings and review of the record the examiner must identify all orthopedic and neurological  manifestations of the Veteran's service-connected thoracolumbar spine disability.  
A complete rationale must be provided for the opinions expressed.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO/AMC must take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, following the completion of any other indicated development, and after review of any additional evidence, the RO/AMC should readjudicate the appealed issue in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental SOC (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


